DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed 12/23/2020, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1, 3, 5-7, 15, 17-20 are under examination. 
Claims 2, 4, 8-14, 16 have been cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to provisional application 62/203,501, filed 08/11/2015, has been acknowledged. 
Withdrawn Rejections
The rejection of claims 1, 3, 5-7, 15, 17-20  under 35 U.S.C. 103(a) as being unpatentable over Kunin et al. (US 20140162274 A1; Pub. Date: June 12, 2014; Filed: June 28, 2013) is withdrawn in view of applicant’s amendments and arguments. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-7, 15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
Step 1: The invention (claims 1 and 15 being representative) is directed to a computer-based system and computer program product for processing data. Therefore, the claims fall into one of the four statutory categories.
Step 2A – Prong 1: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim limitations that recite the abstract idea are:  
operations configured to process data of an environmental sample…, wherein processing…wherein processing of the data…includes identifying errors that have been introduced to the data of the…sample; 
identifying error data of the data…wherein identifying the error data comprises generating a joint distribution configured to model the sample analysis system to identify the properties of the relationship between the data of the observed levels of the at least one element in the environmental sample and the estimated actual data of the at least one element; and wherein the joint distribution comprises a plot of the relationship between data of the observed levels of the at least one element in the environmental sample and the estimated actual data of the at least one environmental sample; 
and determining the expected level…based at least in part on an analysis of the properties of the relationship between the data of the observed levels of the at least one element in the environmental sample and the estimated actual data of the at least one element in the environmental sample. 
In this case, the above steps broadly encompass processing data from a sample in order to identify error data based on relationships between observed and estimated data, and by using a joint distribution to plot properties of said relationship and therefore encompass both a mathematical relationship and a mental process. 

With regards to the mental concept, this step amounts to an observation or evaluation that can be practically performed by a human, mentally or with pen and paper, and therefore fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. Note that even if most humans would use a physical aid (e.g., pen and paper, analysis of values on a table, or a computer) to help them perform the analysis, the use of such physical aids do not negate the mental nature of this limitation. That is, aside from generically reciting a “processor system”, there is nothing in the claims themselves that foreclose these steps from being performed by a human. Contrast this with Example 38, of the 2019 Revised Patent Subject Matter Eligibility Guidance, where one cannot possibly generate a random value using a pseudo-random number generator in one’s mind because a pseudo-random number generator is something that only exists within a machine. Thus, there can be little doubt that the above analysis steps encompass an abstract idea. [Step 2A, Prong 1: YES]
For these reasons, the claims have been carefully considered in view of the January and October 2019 PEG and fall squarely within one or more judicial exceptions (e.g., a mathematical concept-type abstract idea, a mental process-type abstract idea, and/or a law of nature). As explained in the MPEP and the October 2019 PEG, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. Thus, for purposes of conducting further analysis, the examiner considers the above limitations as a single abstract idea. [Step 2A, Prong 1: YES].
Step 2A - Prong 2: The claims do not recite additional elements that integrate the exception into a practical application of the exception. In this case, the additionally recited steps/elements include:  
receiving, from the sample analysis system, the data of the environmental sample…; receiving an estimate of actual data…;
Under the BRI, the above receiving steps merely obtain data (from the analysis stem) for use by the abstract idea and therefore amount to insignificant extra-solution activity that is not indicative of integration into a practical application. See MPEP 2106.05(g). As such, it is the examiner’s position that none of the non-abstract steps apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
With regards to the memory, processor system, and sample analysis system (configured to perform computer-aided analysis), these features are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the abstract idea that a practitioner would perform using the computer components as a tool. While this type of automation may improve the quality of the data and/or the life of a practitioner there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016). See also updated 2019 PEGs (Example 46).   Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 
Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 

With regards to the claimed processor, memory, and sample analysis system, the examiner takes official notice that such elements are well known, routine, and conventional in the art. The courts have also explained that the use of generic computer elements like a microprocessor and memory do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 
Dependent claims 3, 5-7, 17-20 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. With regards to claims 3, 5-7, 17-19, these claims are directed to additional computational steps the further limit the specificity of the abstract idea (e.g. determining confidence intervals, running additional iterations, sequencing protocols, pipelines) or further limit the nature of the data used by the abstract idea or the nature of the sample (e.g. fractions of a sample). As such, these claims fails to rise to the level of “significantly more” than the judicial exception for the reasons set forth above. With regards to claim 20, this claim further limits the sample analysis system to comprise a DNA sequencer and a bioinformatics pipeline (i.e. software instructions). However, the examiner takes official notice that DNA sequencers were well known in the art and therefore does not amount to ‘significantly more’. The bioinformatics pipeline is 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Response to Arguments
Applicant’s arguments, filed 12/23/2020, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the instant claims have been amended to integrate the judicial exception into a practical application, and asserts that the practical application is analyzing data output from an error-prone sample in order to eliminate the errors introduced by the error-prone sample analysis system.  
In response, as set forth in the United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”), integration into a “practical application” requires that the claim recite an additional element or a combination of elements, that when considered individually or in combination, “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance at 54. Here, there is no practical integration of the abstract idea. Other than the limitations directed to the abstract idea, discussed above, the invention is claimed at a very high level of generality and is only limited in what type of data is received for further analysis and it remains the examiner’s position that these non-abstract “receiving” steps amount to nothing more than insignificant extra-solution activity which is not indicative of integration into a practical application. See MPEP 2106.05(g).
McRO decision, for example, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the result of the presently claimed system is information itself, without being directed to any particular use of that information. See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“[Merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes.”). The present claims do not recite the claimed specificity of technological improvement that the Federal Circuit found present in the invention of McRO. Therefore, the rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, 15, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raes et al. (Genome Biol. 2007; 8(1): R10, pp.1-10).
For purposes of examination, it is noted that the instant claims are not limited to any particular type of sample analysis system. Therefore, methods for determining errors in any sequence analysis system or bioinformatics analysis system is applicable . 
Raes teaches a method/system for prediction of effective genome size (EGS) in metagenomic samples [Abstract]. Regarding claims 1 and 15, Raes teaches obtaining extrapolated genome size from the density of these genes found in the total set of sequence read, which is reasonably interpreted as estimates of actual data in an environmental sample [page R10.2, “Deriving a method for EGS prediction”]. Raes teaches obtaining real shotgun data from microbial samples [page R10.4, col. 1, para. 3 and continued to col. 2], which reads on receiving observed levels as claimed. 
Raes teaches identifying sequence errors between the real and extrapolated gene size data based on distribution of the prediction error ([predicted - known genome size]/known genome size) of 32 complete genome shotgun datasets downloaded from the
NCBI's trace archive [page R10.4, col. 1, para. 3, and Figure 2]. 

Raes does not specifically teach a sample processor for performing the above steps. However, Raes a minimum suggests this feature since the above processing techniques are employed by software that necessarily requires a computer [R10.8, col. 1, last para.].
Regarding claims 3 and 17, Raes teaches the above processing steps can be reiterated for multiple microbes [Figure 2]. Regarding claims 5 and 18, Raes teaches predicted EGS and associated confidence intervals [Table 1]. Regarding claim 6 and 19, Kunin teaches fractions of samples [R10.5, col. 1, entire]. Regarding claims 7 and 20, Kunin teaches sequenced bacterial genomes which makes obvious the use of a sequencer [R10.2, col. 2, and R10.7, col. 2, entire] Therefore, Raes teaches or suggests all aspects of the claimed invention. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Baran et al. (PLoS Computational Biology, 2012, Vol. 8,   Issue 2, e1002373, pp.1-11) teaches a method for inferring hidden components in multiple metagenomics samples using joint analysis (Abstract). 
Beattie et al. (US 2012/0310614) teaches a system for improving a predictive accuracy of an evaluation of the microbiome data with respect to a target environmental parameter. 

Nonstatutory Double Patenting
Claims 1, 3, 5-7, 15, 17-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 5-
In the present case, reference claim(s) 1 of copending application ‘410 is species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim 1, plus additional features and/or limitations. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the narrower reference claims, discussed above, of the co-pending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the following reasons. Applicant’s request that the double patenting rejections be held in abeyance is denied, as applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619